Exhibit 10.1

EXHIBIT 1-A

A&R OTHER CASH-BASED AWARD AGREEMENT

THIS AMENDED & RESTATED OTHER CASH-BASED AWARD AGREEMENT (this “Award
Agreement”), dated as of [●], is made by and between Allergan plc, a public
limited company organized under the laws of Ireland (the “Company”), as
successor to Actavis, Inc., and the Employee whose name and signature appears on
the Notice of Grant and Signature Page hereof (“Holder”).

WHEREAS, the Company granted Holder an Other Cash-Based Award (the “Award”),
pursuant to the terms and conditions and restrictions of the Notice of Grant and
Signature Page, this Other Cash-Based Award Agreement (including, in the case of
Foreign Holders, the Foreign Country Appendix) and The Amended and Restated 2013
Incentive Award Plan of Allergan plc, as amended from time to time (the terms of
which are hereby incorporated by reference and made a part of this Award
Agreement, the “Plan”); and

WHEREAS, in connection with the divestiture of the Company’s generics business
and consistent with the adjustment provisions provided in this Award Agreement
and the Adjustments and Defined Terms Appendix to this Award Agreement, the
Committee has determined that it would be to the advantage and best interest of
the Company and its shareholders to amend the Award to modify the performance
criteria underlying the Award in order for the Award to adequately serve as an
inducement for Holder to enter into or remain in the service of the Company or
its Subsidiaries and as an incentive for increased efforts during such service
and to restate the terms and conditions of the Award.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

GRANT OF AWARD

Section 1.1 – Grant of Award. In consideration of the recitals, Holder’s
agreement to remain in the employ of the Company or a Subsidiary, and for other
good and valuable consideration, the Company granted to Holder an Award on the
Date of Grant as specified in the Notice of Grant and Signature Page upon the
terms and conditions set forth in this Award Agreement (including, in the case
of Foreign Holders, the Foreign Country Appendix).

Section 1.2 - Consideration to the Company. As partial consideration for the
grant of the Other Award by the Company, Holder agreed to render faithful and
efficient services to the Company or a Subsidiary. Nothing in this Award
Agreement or in the Plan shall confer upon Holder any right to continue in the
employ or services of the Company or any Subsidiary, or as a director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
Holder at any time for any reason whatsoever, with or without cause, except to
the extent expressly provided otherwise in a written employment or other
agreement between Holder and the Company and any Subsidiary.

Section 1.3 - Adjustments. The Compensation Committee may adjust the Award in
accordance with the provisions of Section 12.3 of the Plan. In addition, the
Compensation Committee shall equitably adjust or modify the performance goals
set forth herein as set forth on the Adjustments and Defined Terms Appendix to
this Award Agreement.



--------------------------------------------------------------------------------

ARTICLE II

VESTING AND PAYMENT OF AWARD

Section 2.1 – Vesting.

(a) Upon Completion of the TSR Performance Period. Subject to Section 2.1(b)
below, as soon as reasonably practicable following the completion of the TSR
Performance Period, the Compensation Committee shall determine the Relative TSR
Percentile Rank, the TSR Vesting Percentage and the Total Vested Award in each
case, as of the last day of the TSR Performance Period (the “First Vesting
Date”) and fifty percent (50%) of the Total Vested Award shall thereupon become
vested as of such First Vesting Date. The remaining fifty percent (50%) of the
Total Vested Award shall become vested as of December 31, 2019 (the “Second
Vesting Date” and together with the First Vesting Date, the “Vesting Dates”),
subject to Holder’s continued employment with the Company or any Subsidiary
through such date.

(b) Upon Change in Control. Notwithstanding anything in Section 2.1(a) to the
contrary, in the event that a Change in Control occurs prior to the completion
of the TSR Performance Period, the Compensation Committee shall determine for
such incomplete TSR Performance Period the Relative TSR Percentile Rank, the TSR
Vesting Percentage and the Total Vested Award, in each case, as of the date on
which such Change in Control occurs (based on actual performance through such
date and assuming that the date of such Change in Control is the last day of the
incomplete TSR Performance Period); provided, however, that if Holder’s Total
Vested Award, as determined in accordance with the foregoing, is less than
Holder’s Total Target Award, as applicable, then Holder shall instead be
eligible to receive Holder’s Total Target Award. Fifty percent (50%) of the
Total Vested Award or Total Target Award, as applicable (and as determined
pursuant to this Section 2.1(b)), shall become vested upon the First Vesting
Date, and the remaining fifty percent (50%) of the Total Vested Award or Total
Target Award, as applicable (and as determined pursuant to this Section 2.1(b))
shall become vested upon the Second Vesting Date, subject, in each case, to the
Holder’s continued employment with the Company or any Subsidiary through the
applicable Vesting Date; provided, however, that if Holder incurs a Qualified
Termination upon or within two (2) years following a Change in Control and prior
to a Vesting Date, the Total Vested Award or Total Target Award, as applicable
(and as determined pursuant to this Section 2.1(b)), shall become fully vested
upon such Qualified Termination.

Section 2.2 – Forfeiture; Effect of Termination.

(a) Termination of Employment. Subject to Section 2.1(b) above and Section
2.2(b) below, in the event of Holder’s Termination of Employment for any reason
prior to a Vesting Date, the then unvested portion of the Award shall
automatically be forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration therefor and neither the
Company nor Holder shall have any further rights or obligations hereunder with
respect to such unvested portion of the Award.



--------------------------------------------------------------------------------

(b) Termination due to Death or Disability.

 

  I. In the event of Holder’s Termination of Employment due to Holder’s death or
Disability, in either case, prior to the First Vesting Date, Holder shall be
eligible to receive a pro-rated TSR Award (a “Pro-Rated TSR Award”) equal to the
sum of (x) the product of (1) fifty percent (50%) of the amount of the Total
Vested Award determined as of the last day of the TSR Performance Period in
accordance with Section 2.1(a) and (2) a fraction, the numerator of which is the
number of days elapsed from the Closing Date through and including the date of
the Holder’s death or Disability, as applicable, and the denominator of which is
the number of days in the period commencing on the Closing Date and ending on
the First Vesting Date, and (y) the product of (1) fifty percent (50%) of the
amount of the Total Vested Award determined as of the last day of the TSR
Performance Period in accordance with Section 2.1(a) and (2) a fraction, the
numerator of which is the number of days elapsed from the Closing Date through
and including the date of the Holder’s death or Disability, as applicable, and
the denominator of which is the number of days in the period commencing on the
Closing Date and ending on the Second Vesting Date.

 

  II. In the event of Holder’s Termination of Employment due to Holder’s death
or Disability, in either case, following the First Vesting Date but prior to the
Second Vesting Date, Holder shall be eligible to receive the sum of (a) to the
extent the portion of the Award that becomes vested on the First Vesting Date in
accordance herewith has not yet been paid to the Holder as of such Holder’s
Termination of Employment, fifty percent (50%) of the Total Vested Award (as
calculated in accordance with Section 2.1(a)) and (b) an amount equal to the
product of (x) fifty percent (50%) of the Total Vested Award and (y) a fraction,
the numerator of which is the number of days elapsed from the Closing Date
through and including the date of the Holder’s death or Disability, as
applicable, and the denominator of which is the number of days in the period
commencing on the Closing Date and ending on the Second Vesting Date.

(c) Termination for Cause. In the event of Holder’s Termination of Employment by
the Company for Cause prior to the payment of the Award pursuant to Section 2.3
below, the Award shall automatically be forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration therefor
and neither the Company nor Holder shall have any further rights or obligations
hereunder.

(d) For purposes of this Section 2.2, “Termination of Employment” has the
definition contained in the Plan; provided, however, that upon the mutual
written agreement of the Company and the Holder, Holder’s cessation of
employment shall not be considered a Termination of Employment if Holder
continues to hold the position of a member of the Board of Directors of the
Company as of the employment termination date, or becomes a member of the Board
of Directors as of the employment termination date. Any reference to a
Termination of Employment shall thereinafter be the date upon which Holder
ceases to be a member of the Board of Directors.

Section 2.3 - Payment. Subject to Section 2.2 above, the portion of the Award
that becomes vested (i) on the First Vesting Date in accordance herewith shall
be paid to Holder within two and one-half (2.5) months following the First
Vesting Date and (ii) on the Second Vesting Date in accordance herewith shall be
paid to Holder within two and one-half (2.5) months of the Second Vesting Date;
provided, however, that if Holder incurs a Qualified Termination upon or within
two



--------------------------------------------------------------------------------

(2) years following a Change in Control and prior to a Vesting Date, the portion
of the Award that becomes vested in accordance herewith shall be paid to Holder
within thirty (30) days following such Qualified Termination. Notwithstanding
the foregoing, in the event of Holder’s Termination of Employment due to
Holder’s death or Disability, any (x) Pro-Rated TSR Award to which Holder is
entitled pursuant to Section 2.2(b)(I) above shall be paid within two and
one-half (2.5) months of the First Vesting Date and (y) any Total Vested Award
to which Holder is entitled pursuant to Section 2.2(b)(II) above shall be paid
within two and one-half (2.5) months of such Holder’s Termination of Employment,
provided that with respect to the portion of the Award that became vested on the
First Vesting Date, no later than two and one-half (2.5) months following the
First Vesting Date. The Award (or vested portion thereof) shall be paid to
Holder in cash or a number of shares of Common Stock with an equivalent Fair
Market Value, as determined by the Compensation Committee in its sole
discretion. Notwithstanding the foregoing, in the event shares of Common Stock
are otherwise payable pursuant to the preceding sentence but cannot be issued
pursuant to Section 3.2 (a), (b) (c) or (d) hereof, then the shares of Common
Stock shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Compensation Committee determines that
shares of Common Stock can again be issued in accordance with Section 3.2 (a),
(b), (c) or (d) hereof.

Section 2.4 - Grant is Not Transferable. Except as provided herein, Holder (and
Holder’s legal representative) shall not sell, exchange, transfer, alienate,
hypothecate, pledge, encumber or assign the Award other than by will or the laws
of descent and distribution, unless and until shares of Common Stock have been
issued pursuant to Section 2.3 above. Neither the Award nor any interest or
right therein or part thereof shall be liable for the debts, contracts, or
engagements of Holder or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that, this Section 2.4 shall not prevent transfers subject to the
consent of the Compensation Committee, pursuant to a DRO or an analogous
non-United States order or procedure.

ARTICLE III

OTHER PROVISIONS

Section 3.1 - Administration. The Compensation Committee shall have the power to
interpret the Plan and this Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules and to amend this Award
Agreement, provided that the rights or obligations of Holder are not affected
adversely. All actions taken and all interpretations and determinations made by
the Compensation Committee in good faith shall be final and binding upon Holder,
the Company and all other interested persons. No member of the Compensation
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan and the Award.

Section 3.2 - Conditions to Issuance of Stock Certificates. Any Common Stock
issuable hereunder may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company and are held as
treasury shares available for re-issue. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates (or any account or other evidence representing
issuance) for shares of Common Stock or other cash, stock or other property
pursuant to this Award Agreement prior to fulfillment of all of the following
conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed, if applicable; and



--------------------------------------------------------------------------------

(b) The completion of any registration or other qualification of such shares
under any applicable law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, if applicable,
or the receipt of further representations from Holder as to investment intent or
completion of other actions necessary to perfect exemptions, as the Compensation
Committee shall, in its absolute discretion, deem necessary or advisable; and

(c) The obtaining of any approval or other clearance from any governmental
agency which the Compensation Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The lapse of such reasonable period of time as the Compensation Committee
may from time to time establish for reasons of administrative convenience; and

(e) The receipt by the Company of payment of any applicable withholding tax in
accordance with Section 3.7.

Section 3.3 - Rights as Shareholder. Holder shall not be, nor have any of the
rights or privileges of, a shareholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the Award or
any shares of Common Stock issuable thereunder unless and until any such shares
shall have been issued by the Company and held of record by Holder pursuant to
Section 2.3. No adjustment to the Award will be made for a dividend or other
right for which the record date is prior to the date, if any, the shares of
Common Stock are issued, except as provided in Section 12.3 of the Plan. Except
as otherwise provided herein, upon the delivery of Common Stock, Holder shall
have all the rights of a shareholder with respect to the Common Stock, including
the right to vote the Common Stock and the right to receive all dividends or
other distributions paid or made with respect to the Common Stock.

Section 3.4 - Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to Holder shall be addressed to him at the
address given beneath his signature hereto. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to Holder
shall, if Holder is then deceased, be given to Holder’s personal representative
if such representative has previously informed the Company of his status and
address by written notice under this Section 3.4. Any notice shall be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

Section 3.5 - Titles and Construction. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement. This Award Agreement shall be
administered, interpreted and enforced under the internal laws of the State of
New Jersey, without regard to conflicts of laws thereof.

Section 3.6 - Conformity to Securities Laws. Holder acknowledges that the Plan
and this Award Agreement are intended to conform to the extent necessary with
all provisions of all applicable laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3)
and to such approvals by any listing, regulatory or other governmental authority
as may, in



--------------------------------------------------------------------------------

the opinion of counsel for the Company, be necessary or advisable in connection
therewith. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award granted, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the
Plan, this Award Agreement and the Award shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

Section 3.7 - Tax Withholding. The Company (or a Subsidiary) shall be entitled
to require payment in cash or deduction from any shares of Common Stock or cash
payable under this Award or other compensation payable to Holder of any sums
required pursuant to applicable tax law to be withheld with respect to the
issuance, vesting or payment of this Award or the shares of Common Stock or
cash. Except as otherwise provided by the Compensation Committee in its
discretion, in satisfaction of the foregoing requirement, the Company shall
withhold shares of Common Stock or cash payable under this Award and Holder
hereby elects to transfer and deliver to the Company such cash or shares of
Common Stock having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan and this Award
Agreement, the shares of Common Stock or cash which may be withheld with respect
to the issuance, vesting or payment of this Award or the shares of Common Stock
in order to satisfy Holder’s income taxes and payroll tax liabilities and, in
the case of Foreign Holders, social insurance, with respect to the issuance,
vesting or payment of this Award or the shares of Common Stock or cash shall be
limited to the number of shares which have a Fair Market Value, or cash with a
value, on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for income tax and
payroll tax purposes that are applicable to such supplemental taxable income, or
such other rate as may be required by applicable law, rule or regulation as
determined by the Compensation Committee. If Common Stock is payable under this
Award, the Company shall not be obligated to deliver any new certificate
representing shares of Common Stock to Holder or Holder’s legal representative
or enter such share of Common Stock in book entry form unless and until Holder
or Holder’s legal representative shall have paid or otherwise satisfied in full
the amount of all taxes applicable to the taxable income of Holder resulting
from the grant of the Award or the vesting of the Award or issuance of shares of
Common Stock.

Section 3.8 – Authorization to Release Necessary Personal Information.

(a) In the case of Foreign Holders, Holder hereby authorizes and directs
Holder’s employer or the entity to which Holder provides services to collect,
use and transfer in electronic or other form, any personal information (the
“Data”) regarding Holder’s employment or services, the nature and amount of
Holder’s compensation and the fact and conditions of Holder’s participation in
the Plan (including, but not limited to, Holder’s name, home address, telephone
number, date of birth, social security number (or other applicable social or
national identification number), salary, nationality, job title, number of
shares of Common Stock held and the details of all Awards or any other
entitlement to shares of Common Stock awarded, cancelled, exercised, vested,
unvested or outstanding) for the purpose of implementing, administering and
managing Holder’s participation in the Plan. Holder understands that the Data
may be transferred to the Company or any of its Subsidiaries, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any requisite transfer to a broker or other third party
assisting with the grant of Awards under the Plan or with whom shares of Common
Stock or cash acquired upon settlement of Awards may be deposited. Holder
acknowledges that recipients of the Data may be located in different countries,
and those countries may have data privacy laws and protections different from
those in the country of Holder’s residence. Furthermore, Holder acknowledges and
understands that the transfer of the Data to the Company or any of its
Subsidiaries, or to any third parties, is necessary for Holder’s participation
in the Plan.

(b) Holder may at any time withdraw the consents herein, by contacting Holder’s
local human resources representative in writing. Holder further acknowledges
that withdrawal of consent may affect Holder’s ability to realize benefits from
the Award, and Holder’s ability to participate in the Plan.



--------------------------------------------------------------------------------

Section 3.9 - No Entitlement or Claims for Compensation.

(a) Holder’s rights, if any, in respect of or in connection with Award or any
other award is derived solely from the discretionary decision of the Company to
permit Holder to participate in the Plan and to benefit from a discretionary
award. By accepting this Award, Holder expressly acknowledges that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional awards to Holder. This Award is not intended to be compensation of a
continuing or recurring nature, or part of Holder’s normal or expected
compensation, and in no way represents any portion of Holder’s salary,
compensation or other remuneration for purposes of pension benefits, severance,
redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Award or any other award granted under the Plan
shall be deemed to give Holder a right to remain an Employee, Consultant or
Director of the Company, a Subsidiary or parent or any other affiliate. The
Company and its Subsidiaries, parents and affiliates, as applicable, reserve the
right to Terminate the Consultancy, Directorship or Employment of Holder, as
applicable, at any time, with or without cause, and for any reason, subject to
applicable laws, the Company’s Certificate of Incorporation and Bylaws and a
written employment or other agreement (if any), and Holder shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Award or any outstanding award that is
forfeited and/or is terminated by its terms or to any future award.

Section 3.10 - Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Holder’s current or future
participation in the Plan by electronic means or to request Holder’s consent to
participate in the Plan by electronic means. Holder hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

Section 3.11 - Foreign Country Appendix. In the case of Foreign Holders,
notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in the Foreign Country
Appendix to this Award Agreement for Holder’s country of residence. Moreover, if
Holder relocates to one of the countries included in the Foreign Country
Appendix, the special terms and conditions for such country will apply to
Holder, to the extent the Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Foreign Country Appendix
constitutes part of this Award Agreement.

ARTICLE IV

DEFINITIONS

Section 4.1 – Definitions. For purposes of this Award Agreement, the following
terms shall have their respective meanings set forth below. All capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Plan and/or the Notice of Grant and Signature Page, as applicable.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.



--------------------------------------------------------------------------------

(a) “Beginning Stock Price,” with respect to the Company or any other company in
the Peer Group, means the average of the closing sales prices for a share of
common stock of the applicable company for the forty-five (45) trading days
immediately preceding the beginning of the TSR Performance Period, as reported
in the Wall Street Journal or such other source as the Compensation Committee
deems reliable.

(b) “Closing Date” means the date on which the closing of the merger between the
Company and Allergan, Inc. occured.

(c) “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

(d) “Ending Stock Price,” with respect to the Company or any other company in
the Peer Group, means the average of the closing sales prices for a share of
common stock of the applicable company for the forty-five (45) day period ending
on, and inclusive of, December 31, 2018, as reported in the Wall Street Journal
or such other source as the Compensation Committee deems reliable.

(e) “Peer Group” means those companies which are included in the NYSE Arca
Pharmaceutical Index (the “DRG Index”) for the entirety of the TSR Performance
Period.

(f) “Relative TSR Percentile Rank” means the percentile rank of the Company’s
TSR relative to the TSR of the companies in the Peer Group during the TSR
Performance Period, determined by the Compensation Committee as set forth on the
Adjustments and Defined Terms Appendix to this Award Agreement.

(g) “Total Target Award” means the Total Target Award set forth in the Notice of
Grant and Signature Page.

(h) “Total Vested Award” means the product of (i) the Total Target Award
multiplied by (ii) the TSR Vesting Percentage.

(i) “TSR” means total shareholder return as applied to the Company and each of
the companies in the Peer Group, and will be determined as set forth on the
Adjustments and Defined Terms Appendix to this Award Agreement.

(j) “TSR Performance Period” shall have the meaning set forth in the Adjustments
and Defined Terms Appendix to this Award Agreement.

(k) “TSR Vesting Percentage” shall have the meaning set forth in the Adjustments
and Defined Terms Appendix to this Award Agreement.



--------------------------------------------------------------------------------

FOREIGN COUNTRY APPENDIX

TO EXHIBIT 1-A

ADDITIONAL TERMS AND CONDITIONS OF THE AWARD AGREEMENT

Terms and Conditions

This Appendix includes additional terms and conditions that govern Awards
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Foreign Country
Appendix (the “Appendix”) have the meanings set forth in the Plan and/or the
Award Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plans. The information is based on the securities, exchange control and
other laws in effect in the respective countries as of June 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that your Award
vests or you sell shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

BRAZIL

Notifications

Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000.

CANADA

Notifications

French Language Provision. The following provisions will apply if you are a
resident of Quebec:

The parties acknowledge that it is their express wish that this Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.



--------------------------------------------------------------------------------

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents exécutés, avis
donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.

Termination of Service. This provision replaces Section 2.2 of the Award
Agreement:

In the event of Termination of Employment, Consultancy or Directorship, as
applicable, for any reason (whether or not in breach of local labor laws), the
Award (to the extent unvested) shall be immediately forfeited without
consideration. For purposes of the preceding sentence, your right to vest in
your Award will terminate effective as of the date that is the earlier of (1)
the date you receive notice of Termination of Employment, Consultancy or
Directorship, as applicable, from the Company or the employer, or (2) the date
you are no longer actively employed, regardless of any notice period or period
of pay in lieu of such notice required under local law (including, but not
limited to statutory law, regulatory law and/or common law); the Company shall
have the exclusive discretion to determine when you are no longer actively
employed for purposes of your Award.

Authorization to Release and Transfer Necessary Personal Information. This
provision supplements the Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, or any Subsidiary and the Compensation Committee to
disclose and discuss the Plan with their advisors. You further authorize the
Company and any Subsidiary to record such information and to keep such
information in your employee file.

ICELAND

There are no country specific provisions.

IRELAND

Terms and Conditions

Restriction on Type of Shares Issued to Directors. If you are a director or
shadow director of the Company or an Irish Subsidiary or Affiliate of the
Company, your Award will be paid in cash or newly issued shares only. Treasury
shares will not be used to satisfy the Award.

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, you
must notify the Company and/or the Irish Subsidiary or Affiliate in writing
within five business days of receiving or disposing of an interest in the
Company (e.g., the Award, etc.), or within five business days of becoming aware
of the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).

SWITZERLAND

Securities Law Information. The grant of the Award is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Sub-Plan. All references in the Award Agreement, Notice of Grant and
Instructions to the “Plan” should be replaced with references to the UK specific
sub-plan to The 2013 Incentive Award Plan of Actavis plc (the “Plan”), as
appended to the Plan (the “Sub-Plan”). Only Employees shall be entitled to
receive Awards and all references in the Award Agreement to your service shall
be replaced with references to your employment.



--------------------------------------------------------------------------------

ADJUSTMENTS AND DEFINED TERMS APPENDIX

TO EXHIBIT 1-A

ADJUSTMENTS; DEFINED TERMS

Adjustments

The Compensation Committee shall equitably adjust or modify the performance
goals set forth herein in connection with one or more of the following events:
(i) asset write-downs; (ii) significant litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting standards or
principles, or other laws or regulatory rules affecting reporting results; (iv)
any reorganization and restructuring programs; (v) extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30 (or any
successor pronouncement thereto) and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year or period; (vi)
acquisitions or divestitures; (vii) any other specific, unusual, or nonrecurring
events or objectively determinable category thereof; (viii) foreign exchange
gains and losses; and (ix) a change in the Company’s fiscal year.

Defined Terms

“Relative TSR Percentile Rank” means the percentile rank of the Company’s TSR
relative to the TSR of the companies in the Peer Group during the TSR
Performance Period, determined by the Compensation Committee as follows: (i)
first, the Compensation Committee will rank the TSR of the Company and the
companies in the Peer Group (with the company having the lowest TSR being ranked
number 1, the company with the second-lowest TSR being ranked number 2, and so
on) and (ii) second, the Company’s Relative TSR Percentage Rank will be
determined by dividing (a) the Company’s position in such ranking by (b) the
total number of companies in the Peer Group (including, for these purposes, the
Company) and rounding to the nearest hundredth.

“TSR” means total shareholder return as applied to the Company and each of the
companies in the Peer Group, and will be equal to (i) (a) the applicable Ending
Stock Price minus the applicable Beginning Stock Price, plus (b) dividends paid
with respect to a record date occurring during the TSR Performance Period,
divided by (ii) the applicable Beginning Stock Price. For purposes of
calculating TSR:

(1) Any dividend paid in cash shall be valued at its cash amount. Any dividend
paid in securities with a readily ascertainable fair market value shall be
valued at the market value of the securities as of the dividend record date.

(2) If any company included in the Peer Group on the Date of Grant (and any
successor to such company) does not have a common stock price that is quoted on
a national securities exchange at the end of the TSR Performance Period, then
such company will be removed from the Peer Group; provided that if any company
included in the Peer Group on the Date of Grant (and any successor to such
company) (a) files for bankruptcy, reorganization or liquidation under any
chapter of the U.S. Bankruptcy Code, (b) is the subject of an involuntary
bankruptcy proceeding that is not dismissed within 30 days, (c) is the subject
of a shareholder approved plan of liquidation or dissolution or (d) ceases to
conduct substantial business operations, the TSR of such company shall be zero
(0) for purposes of determining Relative TSR Percentile Rank.



--------------------------------------------------------------------------------

(3) The Compensation Committee may equitably adjust the TSR of any company in
the Peer Group in accordance with the Award Agreement.

“TSR Performance Period” means the period beginning on the Closing Date and
ending on December 31, 2018.

“TSR Vesting Percentage” means a function of the Company’s Relative TSR
Percentile Rank during the TSR Performance Period and shall be determined as set
forth below:

 

     Relative TSR Percentile
Rank   TSR Vesting Percentage

Threshold Level

   50th percentile   75%

Target Level

   60th percentile   100%

Maximum Level

   ³ 90th percentile   200%

In the event that the Relative TSR Percentile Rank is less than the 50th
percentile, the TSR Vesting Percentage shall be equal to 0%. In the event that
the Relative TSR Percentile Rank during the TSR Performance Period falls between
the Threshold Level and the Target Level, the TSR Vesting Percentage shall be
determined using straight line linear interpolation between the Threshold Level
and the Target Level TSR Vesting Percentages specified above. In the event that
the Relative TSR Percentile Rank during the TSR Performance Period falls between
the Target Level and the Maximum Level, the TSR Vesting Percentage shall be
determined using straight line linear interpolation between the Target Level and
the Maximum Level TSR Vesting Percentages specified above. For the avoidance of
doubt, notwithstanding the Relative TSR Percentile Rank, in the event the
Company’s TSR for the TSR Performance Period is a negative number, the TSR
Vesting Percentage shall not exceed 100%.